DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 03 September 2022.
2.  Claims 1, 3, 5, 6, 8-11, 13, 15, 16, 18-21, 23, 25 and 26 are pending in the application.
3.  Claims 1, 3, 5, 6, 8-11, 13, 15, 16, 18-21, 23, 25 and 26 have been rejected.
4.  Claims 2, 4, 7, 12, 14, 17, 22 and 24 have been cancelled.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 29 June 2022, 10 August 2022 and 03 September 2022.
Continued Examination Under 37 CFR 1.114
6.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.  Claims 1, 3, 5, 6, 8-11, 13, 15, 16, 18-21, 23, 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Independent claim 1 has been amended to include the limitations of “wherein the first synchronization processor to transmit an endorsement response to the second synchronization processor responsive to a positive verification of the endorsement request, the endorsement response comprising at least a portion of the attestation object and the initial user verification reference data encrypted with the encryption public key” and “wherein the second synchronization processor is to retrieve the initial user verification reference data from the endorsement response using an encryption private key of the encryption public/private key pair and to restrict access to one or more authentication private keys corresponding to the one or more authentication pubic keys based the retrieved initial user verification reference data”.  After a review of the applicant’s specification the examiner has not found support for the newly added limitations.  Since there is no support for the newly added limitations this constitutes as new matter.
	Independent claim 11 has been amended to include the limitations of “transmitting an endorsement response from the first synchronization processor to the second synchronization processor responsive to a positive verification of the endorsement request, the endorsement response comprising at least a portion of the attestation object and the initial user verification reference data encrypted with the encryption public key”, “retrieving, by the second synchronization processor, the initial user verification reference data from the endorsement response using an encryption private key of the encryption public/private key pair” and “restricting, by the second synchronization processor, access to one or more private keys corresponding to the one or more public authentication keys based the retrieved initial user verification reference data”.  After a review of the applicant’s specification the examiner has not found support for the newly added limitations.  Since there is no support for the newly added limitations this constitutes as new matter.
	Independent claim 21 has been amended to include the limitations of “transmitting an endorsement response from the first synchronization processor to the second synchronization processor responsive to a positive verification of the endorsement request, the endorsement response comprising at least a portion of the attestation object and the initial user verification reference data encrypted with the encryption public key”, “retrieving, by the second synchronization processor, the initial user verification reference data from the endorsement response using an encryption private key of the encryption public/private key pair” and “restricting, by the second synchronization processor, access to one or more private keys corresponding to the one or more public authentication keys based the retrieved initial user verification reference data”.   After a review of the applicant’s specification the examiner has not found support for the newly added limitations.  Since there is no support for the newly added limitations this constitutes as new matter.
	Any claims not directly addressed are rejected on the virtue of their dependency.
Allowable Subject Matter
8.  Claims 1, 3, 5, 6, 8-11, 13, 15, 16, 18-21, 23, 25 and 26 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments filed on 28 June 2022 have been deemed persuasive.  Specifically, with respect to independent claim 1 the prior art does not disclose, teach or fairly suggest the limitations of “wherein the first synchronization processor to transmit an endorsement response to the second synchronization processor responsive to a positive verification of the endorsement request, the endorsement response comprising at least a portion of the attestation object and the initial user verification reference data encrypted with the encryption public key” and “wherein the second synchronization processor is to retrieve the initial user verification reference data from the endorsement response using an encryption private key of the encryption public/private key pair and to restrict access to one or more authentication private keys corresponding to the one or more authentication pubic keys based the retrieved initial user verification reference data”.  With respect to independent claim 11 the prior art does not disclose, teach or fairly suggest the limitation of “transmitting an endorsement response from the first synchronization processor to the second synchronization processor responsive to a positive verification of the endorsement request, the endorsement response comprising at least a portion of the attestation object and the initial user verification reference data encrypted with the encryption public key”, “retrieving, by the second synchronization processor, the initial user verification reference data from the endorsement response using an encryption private key of the encryption public/private key pair” and “restricting, by the second synchronization processor, access to one or more private keys corresponding to the one or more public authentication keys based the retrieved initial user verification reference data”.  With respect to independent claim 21 the prior art does not disclose, teach or fairly suggest the limitation of “transmitting an endorsement response from the first synchronization processor to the second synchronization processor responsive to a positive verification of the endorsement request, the endorsement response comprising at least a portion of the attestation object and the initial user verification reference data encrypted with the encryption public key”, “retrieving, by the second synchronization processor, the initial user verification reference data from the endorsement response using an encryption private key of the encryption public/private key pair” and “restricting, by the second synchronization processor, access to one or more private keys corresponding to the one or more public authentication keys based the retrieved initial user verification reference data”.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
9.  The following references have been considered relevant by the examiner:
A.  Krahn et al US 2017/0041147 A1 directed to techniques for peer to peer attestation [abstract].
B.  Block et al US 2020/0097661 A1 directed to merging multiple compute nodes with trusted platform modules utilizing an authentication protocol with active TPM provisioning [abstract].
C.  Bugbee US 2007/0043949 A1 directed to method and system for endorsing and verifying the authority of a digital signature [abstract].
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492